Judgment, Supreme Court, Bronx County (Edward O. Provenzano, J.), entered December 20, 1985, unanimously modified, on the law and the facts, and a new trial ordered on the issue of damages only and otherwise affirmed, without costs and without disbursements, unless plaintiff, within 20 days after service upon his attorney of a copy of the order to be entered herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $350,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment as so amended is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur—Sandler, J. P., Sullivan, Carro, Asch and Smith, JJ.